DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 22 rejected under 35 U.S.C. 103(a) that it is incorrect for the examiner to indicate the broadest interpretation of the claimed address generation circuit, DBI flag signal input/output circuit, and DBI data input/output circuit are merely lines because: independent claim 22 clearly discloses that the action of inputting or outputting data is based on the command signal (e.g. based on the command signal, the DBI flag signal input/output circuit inputs or outputs data in a write or read operation, respectively); therefore, it would be impossible for such a function to take place if the DBI flag signal input/output circuit, address generation circuit and the DBI data input/output circuit were merely a line, as a mere line would not be able to dictate whether data should be input or output based on a separate signal; and the mere possibility that the term “circuit” can be interpreted as a mere line is unreasonable, as such an interpretation means that a line includes an infinite number of circuits since a line includes a combination of smaller lines connected to each other. It would be unreasonable to indicate that those skilled in 
The examiner respectfully disagrees, and to further clarify, the examiner is suggesting that the broadest reasonable interpretation for DBI flag signal input/output circuit and DBI data input/output circuit, not including address generation circuit, may appears to be lines based on disclosure in applicant’s Specification and Drawings. More specifically, with regard to applicant’s Specification discussing Figure 3: 
“… The semiconductor device 10_1 of FIG. 3 includes … DBI controller 100_1 includes … a DBI data input and output (input/output) circuit 130_1, and a DBI flag signal input and output (input/output) circuit 140_1 …” (paragraph [0044]) 

“… The DBI data input/output circuit 130_1 outputs the input data DBI_DATA processed through the DBI function to the memory cell 200_1 during a write operation …” (paragraph [0046])

“… The DBI data input/output circuit 130_1 outputs DBI data DBI_DATA stored in the normal region 210_1 of the memory cell 200_1 to the outside without an additional process, during a read operation.  In an embodiment, the DBI data input/output circuit 130_1 is configured to read data processed through the DBI function from the input address ADD of the memory cell 200_1, and output the read data DBI_DATA without recovering the data DBI_DATA to a state before the DBI process …” (paragraph [0047])

“… The DBI flag signal input/output circuit 140_1 receives the DBI flag signal DBI_FLAG_SIG indicating whether the input data DBI_DATA is inverted, and outputs the received signal to the memory cell 200_1 without an additional process, during a write operation ... the DBI data input/output circuit 130_1 is configured to receive input data DBI_DATA processed through a DBI function, and write the received data to the input address ADD of the memory cell 200_1 without recovering the data to a state before the DBI process …” (paragraph [0048]) 

“…The DBI flag signal input/output circuit 140_1 outputs the DBI flag signal DBI_FLAG_SIG stored in the DBI region 220 of the memory cell 200_1 to the outside without an additional process, during a read operation ... “ (paragraph [0049])
 

Lastly, as discussed during the interview, lines for relaying data would be a form of circuit as line is part of a circuit. And one of ordinary skilled in the art may broadly interpret circuit to mean a line in light of disclosure from applicant’s Specification as discussed above.
As applicant appears to be applying the above arguments for independent claim 22 towards independent claim 26, the examiner will also apply the above response for independent claim 22 towards independent claim 26.

In response to applicant’s arguments with regard to the independent claim 22 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the DBI data input/output circuit receives data that has already been processed through a DBI function from a source that is external to the DBI controller 10_1 …” because Hollis’ DBI encoder/decoder 210 is a circuit that performs a DBI function on data and inputs/outputs the DBI data to the memory, and Josiek fails to remedy the deficiencies of Hollis as Josiek fails fail to teach or suggest the claimed DBI flag signal input/output circuit and DBI data input/output 
The examiner respectfully disagrees, and to further clarify, by combining Josiek’s memory controller with integrated DBI-DC (data bit inversion-data control) system for transferring data that has already been process through a DBI function (e.g. associated with memory controller’s DBI-DC system providing processing of the DBI function) ([0040]) into Hollis’ DBI data input/output circuit (e.g. associated with circuit in logic (ref. # 14)) receive data from a source (e.g. memory controller (ref. # 12)) that is external to the DBI controller (e.g. associated with logic (ref. # 14)) (Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; and [0047]-[0049]), the resulting combination of the references would further teaches/suggests DBI data input/output circuit (e.g. associated with circuit in logic (ref. # 14)) receive data that has already been processed through a DBI function from a source (e.g. memory controller (ref. # 12)) with integrated DBI-DC (data bit inversion-data control) system (e.g. associated with memory controller’s DBI-DC system providing processing of the DBI function) that is external to the DBI controller (e.g. associated with memory controller (ref #. 12) being external to logic (ref. # 14)).
As applicant appears to be applying the above arguments for independent claim 22 towards independent claim 26, the examiner will also apply the above response for independent claim 22 towards independent claim 26.




I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over HOLLIS (US Pub.: 2009/0313521) in view of Kim et al. (US Pub: 2006/0044921) and Josiek (US Pub.: 2008/0256325)

As per claim 22, HOLLIS teaches/suggests a data bus inversion (DBI) controller comprising: an address generation circuit configured to generate a DBI address corresponding to an input address (e.g. as the DBI bit is stored at a memory location, a corresponding address of the memory location would have been needed for directing where to store the DBI bite, wherein it would have been the address generation circuit that provides the corresponding address of the memory location); a DBI flag signal input and output (input/output) circuit configured to input/output a DBI flag signal indicating whether an input data is inverted (e.g. associated with DBI bit indicates which groups of 
HOLLIS does not teach the DBI controller comprising: 
the input data processed through a DBI function;
the DBI address is stored; 
receiving the DBI flag signal from external source and writing the received DBI flag signal, and outputting the read DBI flag signal; and 
writing without recovering the input data to a state before a DBI process and reading without recovering the read data to a state before a DBI process.
Kim teaches/suggests a system comprising: the DBI address is stored (e.g. by combining the storing of row address and column address in corresponding row address buffer and column address buffer with HOLLIS’ DBI architecture, the resulting combination of the references would further teaches/suggests the above claimed features of storing DBI address in corresponding address buffer(s)) (Fig 1; and [0016]-[0020]).
Josiek teaches/suggests a system comprising: 
the input data processed through a DBI function (e.g. by combining DBI system being integrated into the memory controller circuit with HOLLIS’ memory controller communicating input data to logic IC, the resulting combination of the references would further teach/suggest the above claimed feature of the memory controller circuit with DBI system/function for processing data to be communicated as processed input data to logic IC) ([0040]);
receiving the DBI flag signal from external source and writing the received DBI flag signal, and outputting the read DBI flag signal (e.g. by combining DBI system being integrated into the memory controller circuit with HOLLIS’ memory controller 
writing without recovering the input data to a state before a DBI process and reading without recovering the read data to a state before a DBI process (e.g. by combining DBI system being integrated into the memory controller circuit for communicating DBI Data directly to memory for storing without further processing with HOLLIS’ memory controller communicating with memory via logic IC, the resulting combination of the references would further teach/suggest moving and integrating the DBI system function from the logic IC to the memory controller circuit; therefore, DBI data and DBI flag communicated from the memory controller circuit’s DBI system to the logic IC would be forwarded to the memory without further processing, and DBI data and DBI flag communicated from the memory to the logic IC would be forwarded to the memory controller circuit’s DBI system without being processed) ([0040]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Kim’s buffering architecture and Josiek’s memory controller with integrated DBI system into HOLLIS’ DBI architecture for the benefit of reducing coupling noise (Kim, [0002]) and efficiently storing the received DBI data directly without further processing (Josiek, [0040]) to obtain the invention as specified in claim 22.

As per claim 23, HOLLIS, Kim and Josiek teach/suggest all the claimed features of claim 22 above, where HOLLIS, Kim and Josiek further teach/suggest the DBI controller comprising wherein the DBI flag signal input/output circuit has its own first and second input/output connection ports, the first input/output connection port comprising an electrical connection to the external source and which is configured to send and receive a first DBI flag signal to and from the external source, the second input/output connection port being configured to input/output the DBI flag signal that indicates whether an input data is inverted, in order to write the DBI flag signal to a memory ceil corresponding to the DBI address or read the DBI flag signal from the memory cell corresponding to the DBI address, responsive to a command received by the DBI controller (HOLLIS, Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Josiek, [0040]).
 
As per claim 24, HOLLIS, Kim and Josiek teach/suggest all the claimed features of claim 22 above, where HOLLIS, Kim and Josiek further teach/suggest the DBI controller comprising wherein the address generation circuit generates the DBI address corresponding to the input address, using an address matching table (e.g. as the DBI bit is stored at corresponding appropriate address, wherein the address for the DBI bit corresponds/matches to the address of the DQ” data) (HOLLIS, Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Josiek, [0040]).
 
HOLLIS, Kim and Josiek teach/suggest all the claimed features of claim 22 above, where HOLLIS, Kim and Josiek further teach/suggest the DBI controller further comprising a DBI data input/output circuit configured to receive the input data processed through a DBI function, and write the received data to the input address of the memory cell (HOLLIS, Fig. 3a-3b; Fig. 5-6; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Josiek, [0040]).

As per claim 26, claim 26 is rejected in accordance to the same rational and reasoning as the above rejection of claim 22, where HOLLIS, Kim and Josiek further teach/suggest semiconductor device comprising: a data bus inversion (DBI) controller; and a memory cell comprising a normal region (HOLLIS, associated with the Fig. 5, ref. 61; Fig. 6, ref. DQ”1 to DQ”8) and a DBI region (HOLLIS, associated with Fig. 5-6, ref. 225); the input data is written to the normal region of the memory cell corresponding to the input address (HOLLIS, associated with storing of data in DQ”1 to DQ”8 of Fig. 6), and the DBI flag signal is written to the DBI region of the memory cell corresponding to the DBI address (HOLLIS, associated with the DBI bit is stored in Fig. 6, ref. 225), and the input data is read from the input address of the normal region of the memory cell (HOLLIS, associated with reading data in DQ”1 to DQ”8  of Fig. 6), and the DBI flag signal is read from the DBI address of the DBI region of the memory cell (HOLLIS, associated with the DBI bit being read from Fig. 6, ref. 225) (HOLLIS, Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Josiek, [0040]) 

HOLLIS, Kim and Josiek teach/suggest all the claimed features of claim 26 above, where HOLLIS, Kim and Josiek further teach/suggest the semiconductor device comprising wherein the address generation circuit generates the DBI address corresponding to the input address, using an address matching table (e.g. as the DBI bit is stored at corresponding appropriate address, wherein the address for the DBI bit corresponds/matches to the address of the DQ” data) (HOLLIS, Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Ware, Fig. 1; [0010]-[0016]; [0023]-[0027]). 
 
As per claim 28, HOLLIS, Kim and Josiek teach/suggest all the claimed features of claim 26 above, where HOLLIS, Kim and Josiek further teach/suggest the semiconductor device comprising wherein the DBI flag signal input/output circuit comprises its own first and second connection ports, the first connection port comprising an electrical connection to the external source, through which the DBI flag signal input/output circuit sends and receives a first DBI signal to and from the external source, the second connection port comprising an electrical connection to the memory cell and being configured to input/output a DBI flag signal that indicates whether an input data is inverted (HOLLIS, Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Josiek, [0040]).

As per claim 29, HOLLIS, Kim and Josiek teach/suggest all the claimed features of claim 26 above, where HOLLIS, Kim and Josiek further teach/suggest the semiconductor device comprising wherein the memory cell comprises the normal region HOLLIS, Fig. 3a-3b; Fig. 5-6; [0004]; [0021]-[0038]; [0047]-[0049]; Kim, Fig 1; [0016]-[0020]; and Ware, Fig. 1; [0010]-[0016]; [0023]-[0027]). 
 

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 22, 2022